 1                                                                  HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 7
                                               AT TACOMA
 8
         KEITH DOYLE and CLAIRE DOYLE,                                CASE NO. 3:19-CV-05015-RBL
 9       husband and wife,
                                                                      ORDER GRANTING PLAINTIFFS
10                                   Plaintiffs,                      MOTION TO REMAND
                  v.
11                                                                    DKT. #15
         SAFEWAY, INC., a foreign corporation,
12
                                     Defendant.
13

14
                                                     INTRODUCTION
15
              THIS MATTER is before the Court on Plaintiff Doyle’s1 Motion to Remand. Dkt. #15.
16
     The parties agree that diversity of citizenship exists. The issue is whether the amount in
17
     controversy is met where the plaintiff denies his damages exceed $75,000, and refuses to
18
     stipulate that they do not.
19
                                                      BACKGROUND
20
              Doyle slipped and fell on Safeway’s property. Dkt. #1, Ex. 2. He sued for negligence in
21
     Pierce County Superior Court, seeking medical expenses, pain and suffering, future loss of
22

23
     1
       Keith Doyle was injured, but both he and his wife Claire are Plaintiffs. This order will use the singular for ease of
     reference.
24

     ORDER GRANTING PLAINTIFFS MOTION TO
     REMAND - 1
 1   income, plus loss of consortium for Claire Doyle. Dkt. #19, at 9. Safeway asked Doyle admit that

 2   he is not seeking damages over $75,000, and to waive any claim for damages over this amount.

 3   Dkt. #19, at 6. Doyle denied the request, claiming “damages are on-going, and will be

 4   determined during the course of the case.” Dkt. #16, Ex 4. Doyle’s attorney emailed Safeway

 5   explaining that he “ha[s] no reason to think [the case] will go above 75,000.00… [but] could

 6   stipulate that the damages are no less than $75,001.00.” Dkt. #16, Ex 5.

 7           Safeway removed this matter on this limited evidence because it was required to do so

 8   within the 30 day statutory limit. See 28 U.S.C. §1446 (b)(3). Doyle seeks remand, arguing that

 9   defendants’ evidentiary support is not admissible as “summary judgment evidence.” Dkt. 15, at

10   5. Safeway argues it properly removed the case after discovery because it relied on the email,

11   Doyle’s response to the Request for Admissions, and the refusal to stipulate to support remand.

12   Dkt. #18, at 1.

13                                             DISCUSSION

14       1. Legal Standard

15           The party asserting federal jurisdiction has the burden of proof on a motion to remand to

16   state court. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.1992). The removal statute is strictly

17   construed against removal jurisdiction. Id. See also Harris v. Bankers Life & Cas. Co., 425 F.3d

18   689, 698 (9th Cir. 2005). The strong presumption against removal jurisdiction means that the

19   defendant always has the burden of establishing that removal is proper. Conrad Associates v.

20   Hartford Acc. & Indem. Co., 994 F.Supp. 1196, 1198 (N.D.Cal.1998). It is obligated to do so by

21   a preponderance of the evidence. Id. at 1199; see also Gaus, 980 F.2d at 567. The removing

22   party must carry this burden not only at the time of removal, but also in opposition to a motion

23   for remand. Lefaive v. Steadfast Ins. Co., 2018 WL 6716150 at *1 (W.D. Wash. Dec. 21, 2018)

24


     DKT. #15 - 2
 1   citing Abrego Abrego v. Dow Chem. Co., 443 F.3d 676, 682-83 (9th Cir. 2006). Federal

 2   jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.

 3   Gaus, 980 F.2d at 566.

 4       2. Amount in Controversy

 5           The Ninth Circuit defines the amount in controversy as the “amount at stake in the

 6   underlying litigation.” Lefaive, 2018 WL 6716150 at *1, citing Gonzalez v. Car Max Auto

 7   Superstores, LLC, 840 F.3d 644, 648-49 (9th Cir. 2016). If “it is unclear or ambiguous…

 8   whether the requisite amount in controversy is plead…” courts look at the complaint and whether

 9   or not it “includes all relief claimed at the time of removal to which plaintiff would be entitled if

10   she prevails.” Id., at *1 citing Urbino v. Orkin Servs. of California, Inc., 726 F.3d 1118, 1122

11   (9th Cir. 2013); Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 416-418 (9th Cir. 2018).

12           Safeway relied on Doyle’s refusal to execute its stipulation and his denial to the request

13   for admission to establish removal. Dkt #16, at Ex 4. However,“attempting to force the plaintiff

14   to enter a stipulation regarding the potential amount of damages would serve no effect in

15   determining the actual amount in controversy at the time of removal.” Conrad, 994 F.Supp. at

16   1199. Courts found that these types of speculative assertions are not sufficient to satisfy the

17   jurisdictional amount. There needs to be more than “mere opinion and beliefs of counsel as to the

18   amount in controversy.” Helland v. M705 Kroger W./QFC, 2015 WL 11715590, at *2 (W.D.

19   Wash. Feb. 20, 2015). In Helland, the plaintiff slipped and fell on defendant’s property.

20   Defendant tried to get plaintiff to stipulate to a cap on recovery, and plaintiff refused. Id. at *1-2.

21   The court determined that “defendant’s reliance on this refusal to stipulate is unavailing.” Id., at

22   *2. “[A]ttempting to force the plaintiff to enter a stipulation regarding the potential amount of

23

24


     DKT. #15 - 3
 1   damages would serve no effect in determining the amount of controversy at the time of

 2   removal.” Conrad, 994 F.Supp, at 1199.

 3            Safeway argues that Doyle’s refusal to stipulate that his damages will not exceed $75,000

 4   is evidence that they will exceed that amount. This evidence is not sufficient to meet Safeway’s

 5   burden of proof. If the party seeking removal does not provide evidence to support its assertions,

 6   the party fails to meet its burden of by a preponderance of the evidence. See Lefaive, 2018 WL

 7   6716150, at *2 (plaintiffs refusal to stipulate was not sufficient evidence that the amount in

 8   controversy had been met.) Lefaive held that a demand letter arbitrarily listing damages in excess

 9   of the $75,000 was not enough to establish the amount in controversy but was merely an opening

10   demand. Id., at *2. “A settlement letter is relevant evidence to the amount in controvery if it

11   appears to reflect a reasonable estimate of the plaintiff’s claim.” Cohn v. Petsmart, Inc., 281 F.3d

12   837, 840 (9th Cir. 2002). Doyle’s email is analogous to the Lefaive demand letter, where the

13   plaintiff hedged and admitted only that it was “not likely” to go above $75,000. Dkt. #16, Ex 5.

14   This is not enough evidence to show that the amount in controversy has been met.

15            Although a case involving a slip and fall with on-going treatment might exceed $75,000,

16   “the Ninth Circuit has recognized that removability is determined through examination of the

17   four corners of the applicable papers, not through a defendant's subjective knowledge or duty to

18   make further inquiry.” Wilson v. Assisted Living Concepts, Inc., 2013 WL 6096258, at *1 (W.D.

19   Wash. Nov. 20, 2013) (Defendants should have known that the damages in a wrongful death case

20   would be greater than $75,000) (granting motion to remand on other grounds) citing Harris 425

21   F.3d at 694; see also Roth v. CHA Hollywood Med. Center, L.P., 720 F.3d 1121, 1125 (9th Cir.

22   2013).

23

24


     DKT. #15 - 4
 1           Unlike the plaintiffs in Michels v. Geico Ins. Agency, Inc., who claimed how much they

 2   were seeking at trial, as well as other unspecified damages, Doyle claimed only the standard

 3   “medical expenses… pain and suffering.” Dkt. #19, at 9; 12-CV-5609-RBL, 2012 WL 5866448,

 4   at *2 (W.D. Wash. Nov. 19, 2012) (motion to remand denied because the complaint and other

 5   evidence showed plaintiff sought far more than $75,000.00.) Safeway supplied no evidence that

 6   the amount in controversy is met. It instead relied on Doyle’s uncertainty. This is a conclusory

 7   claim. “Conclusory allegations as to the amount in controversy are insufficient.” Chavez, 888

 8   F.3d at 416. Its arguments against remand are based on speculation and conclusory language, and

 9   lack any “facts whatsoever to support the court's exercise of jurisdiction.” Gaus, 980 F.2d at 567.

10   The mere allegation of a jurisdictional minimum “neither overcomes the ‘strong presumption’

11   against removal jurisdiction, nor satisfies [Defendant's] burden of setting forth, in the removal

12   petition itself, the underlying facts supporting its assertion that the amount in controversy

13   exceeds $[75,000].” Id. at 567. Safeway failed to meet its burden of proof because it did not

14   provide sufficient evidence to show the jurisdictional amount was met. The denied admission,

15   the blank stipulation, and the email are not sufficient evidence to show the required amount is in

16   controversy. Plaintiff Doyle’s Motion to Remand [Dkt. #15] is GRANTED, and this matter is

17   REMANDED to Pierce County Superior Court.

18
             IT IS SO ORDERED.
19
             Dated this 14th day of March, 2019.
20

21
                                                           A
                                                           Ronald B. Leighton
22
                                                           United States District Judge
23

24


     DKT. #15 - 5
